Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because in Figure 11, step 121, “Deceiving” should be –Receiving--.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5, 8,  9, 10, 13, 16, 25, 33 and 34  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (WO 2016/161630 A1).
Chen teaches a base station side (Figure 17) and terminal side (Figure 16) where target transmission resources are provided by a first indication information (Broadcast message in Figure 6) broadcasting plurality of MTC narrow sub-bands (i.e. bandwidth parts) of a wider channel bandwidth in paragraph 0047 and a second indication information  (PHY control signaling in Figure 6) indicating location information of PRBs in paragraph 0047.
	With respect to the claims, references to the prior art appear in parenthesis.
Claims
1. (Original) A resource allocation indication method applied to a base station side (Chen’s Figure 17), comprising: 
allocating corresponding target transmission resources to a terminal in a case that a target service occurs, wherein the target transmission resources comprise uplink transmission resources or downlink transmission resources (Step 1801 Determine One or Multiple Sets of Resources… belongs to a narrow sub-band in a wider channel bandwidth); 
transmitting resource indication information to the terminal according to the target transmission resources (Transmission of broadcast message and PHY control signaling in Figure 6), 
wherein the resource indication information comprises first indication information and second indication information, the first indication information is used to indicate one or more bandwidth parts of the target transmission resources (Broadcast message indicates plurality of MTC narrow sub-bands in paragraph 0047) , the one or more bandwidth parts are a portion or all of a total bandwidth (Narrow sub-bands in a wider channel bandwidth in step 1801 in Figure 17), the second indication information is used to indicate location information of Physical Resource Blocks (PRBs) allocated to the terminal in PRBs corresponding to the one or more bandwidth parts (PHY control signaling indicates location information of PRBs in paragraph 0047).

2. (Original) The resource allocation indication method according to claim 1, wherein transmitting the resource indication information to the terminal according to the target transmission resources, comprises: 
transmitting the first indication information of the resource indication information for the target transmission resources to the terminal through a broadcast channel, Radio resource control (RRC) information or a periodic group common Physical Downlink Control Channel (group common PDCCH) (Broadcast message in Figure 6 in M-PDCCH in paragraph 0035); 
transmitting the second indication information of the resource indication information for the target transmission resources to the terminal through Downlink Control Information (DCI), wherein the DCI comprises one-stage DCI or any DCI of a two-stage DCI (DCI (i.e. one-state) used for scheduling in PHY control signaling in paragraph 0030).

5. (Currently Amended) The resource allocation indication method according to claim 1, wherein if the target transmission resources correspond to multiple bandwidth parts, transmitting the resource indication information to the terminal according to the target transmission resources, comprises: 
transmitting resource indication information for the target transmission resources to the terminal through control channels corresponding to the multiple bandwidth parts corresponding to the target transmission resources; or transmitting the resource indication information for the target transmission resources to the terminal through any control channel corresponding to the multiple bandwidth parts corresponding to the target transmission resources or through a common control channel corresponding to all of the multiple bandwidth parts (Broadcast message in Figure 6 in M-PDCCH in paragraph 0035 where the message indicates the plurality of sub-bands in paragraph 0047) .

8. (Original) The resource allocation indication method according to claim 1, wherein the first indication information comprises at least one of resource location information, bandwidth information, numerology information, and cyclic prefix (CP) information of one or more bandwidth parts corresponding to the target transmission resources (First indication information includes sub-band signals (i.e. bandwidth information/numerology information) in paragraph 0047).

9. (Original) A resource allocation indication method applied to a terminal side (Chen’s Figure 16), comprising: 
receiving resource indication information transmitted by a base station (Step 1701 Obtain One or Multiple Sets of Resources...belongs to a narrow sub-band in a wider channel bandwidth); 
wherein the resource indication information comprises first indication information and second indication information (Transmission of broadcast message and PHY control signaling in Figure 6),; 
determining target transmission resources corresponding to a target service according to the resource indication information; 
wherein the first indication information is used to indicate one or more bandwidth parts of the target transmission resources, the one or more bandwidth parts are a portion or all of a total bandwidth (Broadcast message indicates plurality of MTC narrow sub-bands in paragraph 0047), the second indication information is used to indicate location information of Physical Resource Blocks (PRBs) allocated to the terminal in PRBs corresponding to the one or more bandwidth parts (PHY control signaling indicates location information of PRBs in paragraph 0047).; transmitting the target service through the target transmission resources (Transmitting step 1703).

10. (Original) The resource allocation indication method according to claim 9, wherein receiving the resource indication information transmitted by the base station, comprises: 
detecting a broadcast channel, Radio Resource Control (RRC) information, or a periodic group common Physical Downlink Control Channel (group common PDCCH), and acquiring the first indication information of the resource indication information transmitted by the base station (Broadcast message in Figure 6 in M-PDCCH in paragraph 0035); 
detecting Downlink Control Information (DCI), and acquiring the second indication information of the resource indication information transmitted by the base station, wherein the DCI comprises one-stage DCI or any DCI of a two-stage DCI (DCI (i.e. one-state) used for scheduling in PHY control signaling in paragraph 0030)..

13. (Currently Amended) The resource allocation indication method according to claim 9, wherein receiving the resource indication information transmitted by the base station, comprises: 
detecting control channels corresponding to each of multiple bandwidth parts and receiving the resource indication information corresponding to the multiple bandwidth parts transmitted by the base station; or, detecting a specific control channel or a common control channel corresponding to all of the multiple bandwidth parts and receiving the resource indication information for all of the multiple bandwidth parts transmitted by the base station (Broadcast message in Figure 6 in M-PDCCH in paragraph 0035 where the message indicates the plurality of sub-bands in paragraph 0047).

16. (Original) The resource allocation indication method according to claim 9, wherein the first indication information comprises at least one of resource location information, bandwidth information, numerology information, and cyclic prefix (CP) information of one or more bandwidth parts corresponding to the target transmission resources (First indication information includes sub-band signals (i.e. bandwidth information/numerology information) in paragraph 0047).

25. (Currently Amended) A terminal (Chen’s terminal 130 in Figure 1 using the terminal side algorithm in Figure 16), comprising: 
a reception circuit, configured to receive resource indication information transmitted by a base station; wherein the resource indication information comprises first indication information and second indication information (Transmission of broadcast message and PHY control signaling in Figure 6),; 
a processing circuit, configured to determine target transmission resources corresponding to a target service according to the resource indication information; wherein the first indication information is used to indicate one or more bandwidth parts of the target transmission resources, the one or more bandwidth parts are a portion or all of a total bandwidth (Broadcast message indicates plurality of MTC narrow sub-bands in paragraph 0047), the second indication information is used to indicate location information of Physical Resource Blocks (PRBs) allocated to a terminal in PRBs corresponding to the one or more bandwidth parts (PHY control signaling indicates location information of PRBs in paragraph 0047).; 
a transmission circuit, configured to transmit the target service through the target transmission resources (Transmitting step 1703 in Figure 16).

33. (Currently Amended) A base station, comprising: a storage, a processor and computer programs stored on the storage and executable on the processor, wherein when the processor executes the computer programs, the processor implements steps of the resource allocation indication method according to claim 1 (Base station algorithm in Figure 17).

34. (Currently Amended) A terminal, comprising: a storage, a processor and computer programs stored on the storage and executable on the processor, wherein when the processor executes the computer programs, the processor implements steps of the resource allocation indication method according to claim 9 (Terminal algorithm in Figure 16).

Allowable Subject Matter
Claims 3, 4, 6, 7, 11, 12, 14, 15 and 26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record do not anticipate or make obvious the additional features such as the two-stage DCI, and the first and second bit groups for the indication information.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELVIN C MARCELO whose telephone number is (571)272-3125.  The examiner can normally be reached on M-F 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on 571-272-3011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



MELVIN C. MARCELO
Primary Examiner
Art Unit 2463



/MELVIN C MARCELO/Primary Examiner, Art Unit 2463                                                                                                                                                                                                        March 13, 2021